DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-20 are pending in this application.
Claims 1-10 are cancelled. 
Claims 11 and 19-20 are amended.
Claims 11-20 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 February 2022 is being considered by the examiner. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sai et al. (Foreign Reference JP 2014-148299 A). 
Regarding claim 11, Sai teaches a method for the adjustment of a rack-and-pinion position for a steer-by- wire steering system for a motor vehicle (Sai: Pg. 2 Lines 47-48, Pg. 3 Lines 21-22; steer-by-wire steering control device; steered motor is driven by the steered motor driving unit and moves the steering rack to the left and right via the pinion shaft), comprising: providing a module configured to adjust a position of a rack-and-pinion (Sai: Pg. 3 Lines 21-22, Pg. 7 Lines 43-47; the current axial force is generated when a difference occurs between the target turning angle and the actual turning angle; steered motor is driven by the steered motor driving unit and moves the steering rack to the left and right via the pinion shaft).
Sai doesn’t explicitly teach determining, with the module, a position error from a difference between a desired and an estimated value of the rack-and-pinion position and a rack-and-pinion speed in a feedback structure. 
However, Sai is deemed to disclose an equivalent teaching. Sai includes a fluctuating steering current based on the difference between the target turning angle and the actual turning angle (Sai: Pg. 3 Lines 5, 21-22; Pg. 7 Lines 38-41). The steering current fluctuations are the changes and the speed of change between the target turning angle and the actual turning angle. The feedback axial force calculation unit uses the steering current created by the fluctuation between the target turning angle and the actual turning angle (Sai: Pg. 4 Lines 18-22, 30-32, 42-44; Pg. 7 Lines 43-47) to calculate a feedback axial force (Sai: Pg. 2 Lines 22-24). 
It would have been obvious to one of ordinary skill as of the effective filing date to have a feedback structure using the rack and pinion position and speed in order to create a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
In the following limitations, Sai teaches determining, from the position error, a control variable to control the rack-and-pinion (Sai: Pg. 7 Lines 41-47; the current axial force is generated when a difference occurs between the target turning angle and the actual turning angle), and carrying out a disturbance variable compensation for the control variable via a feedforward structure via a rack-and-pinion force estimation to adjust the rack-and-pinion position and compensate for the position error (Sai: Pg. 2 Lines 6-7, 17-24, 35-38; Pg. 7 Lines 43-47; a steering reaction force is applied based on the set final axial force; the calculated feedforward axial force and feedback axial force are distributed to set the final axial force).
Regarding claim 19, Sai teaches a method for controlling a steer-by-wire steering system for a motor vehicle, the system comprising an electronically adjustable steering adjuster acting on steered wheels, a control unit (Sai: Pg. 3 Lines 19-24; steered motor is driven by the steered motor driving unit and moves the steering rack to the left and right via the pinion shaft; controlling a current flowing in the steered motor), a feedback actuator, configured to be actuated via a steering input means with a driver's request for a steering angle (Sai: Pg. 9 Lines 51-53; the feedback axial force calculation execution unit performs steering rack axial force according to the following equation 10 based on the read current axial force, blend axial force, steering angular velocity dδ / dt, and variable K4), and emitting a feedback signal to the steering input means as a reaction to the driver's request and a vehicle state of the motor vehicle (Sai: Pg. 9 Line 53 - Pg. 10 Line 2; the feedback axial force calculation execution unit outputs the calculation result to the feedback axial force correction unit), the method comprising: transmitting, via a signal transmission, the driver's request to the control unit (Sai: Pg. 9 Lines 34-36; steering angular velocity detection unit detects the driver of the steering wheel additional steering operation and cut It is determined which of the return operations is being performed), and controlling, via the control unit, the steering adjuster to transform the driver's request into a deflection of the steered wheels (Sai: Pg. 9 Lines 34-36; steering angular velocity detection unit detects the driver of the steering wheel additional steering operation and cut It is determined which of the return operations is being performed).
Sai doesn’t explicitly teach determining, with the module, a position error from a difference between a desired and an estimated value of the rack-and-pinion position and a rack- and-pinion speed in a feedback structure.
However, Sai is deemed to disclose an equivalent teaching. Sai includes a fluctuating steering current based on the difference between the target turning angle and the actual turning angle (Sai: Pg. 3 Lines 5, 21-22; Pg. 7 Lines 38-41). The steering current fluctuations are the changes and the speed of change between the target turning angle and the actual turning angle. The feedback axial force calculation unit uses the steering current created by the fluctuation between the target turning angle and the actual turning angle (Sai: Pg. 4 Lines 18-22, 30-32, 42-44; Pg. 7 Lines 43-47) to calculate a feedback axial force (Sai: Pg. 2 Lines 22-24). 
It would have been obvious to one of ordinary skill as of the effective filing date to have a feedback structure using the rack and pinion position and speed in order to create a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
In the following limitations, Sai teaches determining, from the position error, a control variable to control the rack-and- pinion (Sai: Pg. 7 Lines 41-47; the current axial force is generated when a difference occurs between the target turning angle and the actual turning angle), and carrying out a disturbance variable compensation for the control variable via a feedforward structure via a rack-and-pinion force estimation to adjust the rack-and-pinion position and compensate for the position error (Sai: Pg. 2 Lines 6-7, 17-24, 35-38; Pg. 7 Lines 43-47; the calculated feedforward axial force and feedback axial force are distributed to set the final axial force).
Regarding claim 20, Sai teaches a steer-by-wire steering system for a motor vehicle, comprising: an electronically adjustable steering adjuster acting on steered wheels of the motor vehicle, a control unit, a feedback actuator, which is configured to be actuated via a steering input means by a driver's request for a steering angle (Sai: Pg. 9 Lines 51-53; the feedback axial force calculation execution unit performs steering rack axial force according to the following equation based on the read current axial force, blend axial force, steering angular velocity dδ / dt, and variable K4), and emit a feedback signal to the steering input means as a reaction to the driver's request and a vehicle state of the motor vehicle (Sai: Pg. 9 Line 53 - Pg. 10 Line 2; the feedback axial force calculation execution unit outputs the calculation result to the feedback axial force correction unit), wherein the steer-by-wire steering system is configured to carry out a method comprising: a device for signal transmission, which is configured to transmit the driver's request to the control unit (Sai: Pg. 9 Lines 34-36; steering angular velocity detection unit detects the driver of the steering wheel additional steering operation and cut It is determined which of the return operations is being performed), wherein the control unit controls the steering adjuster to transform the driver's request into a deflection of the steered wheels (Sai: Pg. 9 Lines 34-36; steering angular velocity detection unit detects the driver of the steering wheel additional steering operation and cut It is determined which of the return operations is being performed).
Sai doesn’t explicitly teach determining, with the module, a position error from a difference between a desired and an estimated value of the rack-and-pinion position and a rack- and-pinion speed in a feedback structure.
However, Sai is deemed to disclose an equivalent teaching. Sai includes a fluctuating steering current based on the difference between the target turning angle and the actual turning angle (Sai: Pg. 3 Lines 5, 21-22; Pg. 7 Lines 38-41). The steering current fluctuations are the changes and the speed of change between the target turning angle and the actual turning angle. The feedback axial force calculation unit uses the steering current created by the fluctuation between the target turning angle and the actual turning angle (Sai: Pg. 4 Lines 18-22, 30-32, 42-44; Pg. 7 Lines 43-47) to calculate a feedback axial force (Sai: Pg. 2 Lines 22-24). 
It would have been obvious to one of ordinary skill as of the effective filing date to have a feedback structure using the rack and pinion position and speed in order to create a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
In the following limitations, Sai teaches determining, from the position error, a control variable to control the rack-and- pinion (Sai: Pg. 7 Lines 41-47; the current axial force is generated when a difference occurs between the target turning angle and the actual turning angle), and carrying out a disturbance variable compensation for the control variable via a feedforward structure via a rack-and-pinion force estimation to adjust the rack-and-pinion position and compensate for the position error (Sai: Pg. 2 Lines 6-7, 17-24, 35-38; Pg. 7 Lines 43-47; the calculated feedforward axial force and feedback axial force are distributed to set the final axial force).
Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sai et al. (Foreign Reference JP 2014-148299 A) in view of Kodera et al. (US Publication Number 2018/0339725 A1). 
Regarding claim 12, Sai doesn’t explicitly teach further comprising carrying out a friction force compensation of the control variable in another feedforward structure via an estimation of a coefficient of static friction and a friction model.
However Kodera, in the same field of endeavor, teaches further comprising carrying out a friction force compensation of the control variable in another feedforward structure via an estimation of a coefficient of static friction and a friction model (Kodera: Para. 0008, 0204; a dynamic characteristic computation circuit that compensates for an effect of dynamic characteristics of the steering mechanism on the axial force, which is computed by the estimated axial force computation circuit, and a static characteristics computation circuit that compensates for an effect of static characteristics of the steering mechanism on the axial force; control device with the band-pass filter which serves as a feedforward element).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kodera’s static and dynamic characteristic models (Kodera: Para. 0008) in Sai’s feedback and feedforward calculations units (Sai: Pg. 2 Lines 22-24) creating a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
Regarding claim 13, Sai doesn’t explicitly teach wherein the friction force compensation and/or the disturbance variable compensation is carried out via a non-linear adaptive estimator.
However Kodera, in the same field of endeavor, teaches wherein the friction force compensation and/or the disturbance variable compensation is carried out via a non-linear adaptive estimator (Kodera: Para. 0081-0082; the target steering angle computation circuit computes the target steering angle from the basic drive torque, which is the total sum of the target steering reaction force and the steering torque, on the basis of the ideal model; the steering shaft. C is the viscosity coefficient (friction coefficient) corresponding to the friction of the steered shaft with respect to a housing or the like. K is the spring coefficient with each of the steering wheel and the steering shaft considered as a spring).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kodera’s static and dynamic characteristic models (Kodera: Para. 0008) in Sai’s feedback and feedforward calculations units (Sai: Pg. 2 Lines 22-24) creating a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
Regarding claim 15, Sai doesn’t explicitly teach wherein the estimated coefficient of static friction is included as input in a rack-and-pinion force estimator.
However Kodera, in the same field of endeavor, teaches wherein the estimated coefficient of static friction is included as input in a rack-and-pinion force estimator (Kodera: Pg. Para. 0125; a static characteristic compensation circuit that compensates for an effect of the static characteristics of the steering device).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kodera’s static and dynamic characteristic models (Kodera: Para. 0008) in Sai’s feedback and feedforward calculations units (Sai: Pg. 2 Lines 22-24) creating a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
Regarding claim 16, Sai doesn’t explicitly teach wherein the estimated coefficient of static friction is supplied to the friction model as an input, together with the rack-and-pinion speed estimated by the rack-and-pinion force estimator.
However Kodera, in the same field of endeavor, teaches wherein the estimated coefficient of static friction is supplied to the friction model as an input, together with the rack-and-pinion speed estimated by the rack-and-pinion force estimator (Kodera: Para. 0147; unwanted components (those due to the static characteristics such as friction and efficiency and those due to viscosity, inertia, and transfer functions for control) superimposed on the axial force are removed through various types of compensation control and filtering performed on the axial force, which is computed by the axial force computation circuit).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kodera’s static and dynamic characteristic models (Kodera: Para. 0008) in Sai’s feedback and feedforward calculations units (Sai: Pg. 2 Lines 22-24) creating a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
Regarding claim 17, Sai doesn’t explicitly teach wherein the friction model compensates for the friction force and determines a torque therefrom, which is added to the estimated rack-and-pinion force and to the control variable for controlling the rack-and-pinion.
However Kodera, in the same field of endeavor, teaches wherein the friction model compensates for the friction force and determines a torque therefrom, which is added to the estimated rack-and-pinion force and to the control variable for controlling the rack-and-pinion (Kodera: Para. 0147; unwanted components (those due to the static characteristics such as friction and efficiency and those due to viscosity, inertia, and transfer functions for control) superimposed on the axial force are removed through various types of compensation control and filtering performed on the axial force, which is computed by the axial force computation circuit).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kodera’s static and dynamic characteristic models (Kodera: Para. 0008) in Sai’s feedback and feedforward calculations units (Sai: Pg. 2 Lines 22-24) creating a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).
Regarding claim 18, Sai doesn’t explicitly teach wherein the friction model is an asymmetrical, modified, dynamic friction model.
However Kodera, in the same field of endeavor, teaches wherein the friction model is an asymmetrical, modified, dynamic friction model (Kodera: Para. 0081-0082; the target steering angle computation circuit computes the target steering angle from the basic drive torque, which is the total sum of the target steering reaction force and the steering torque, on the basis of the ideal model; the steering shaft. C is the viscosity coefficient (friction coefficient) corresponding to the friction of the steered shaft with respect to a housing or the like. K is the spring coefficient with each of the steering wheel and the steering shaft considered as a spring).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kodera’s static and dynamic characteristic models (Kodera: Para. 0008) in Sai’s feedback and feedforward calculations units (Sai: Pg. 2 Lines 22-24) creating a final axial force as a steering reaction force by the combined feedback and feedforward calculations (Sai: Pg. 2 Lines 22-24, 36-38).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sai et al. (Foreign Reference JP 2014-148299 A) in view of Kodera et al. (US Patent Number 7,006,901 B2). 
Regarding claim 14, Sai doesn’t explicitly teach wherein the feedback structure comprises a linear quadratic regulator.
However Wang, in the same field of endeavor, teaches wherein the feedback structure comprises a linear quadratic regulator (Wang: Col. 11 Lines 15-25; nonlinear optimal control problem becomes several linear quadratic regulators; feedback loop).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Wang’s linear quadratic regulator feedback loop (Wang: Col. 11 Lines 15-25) as Sai’s feedback axial force calculation unit (Sai: Pg. 7 Lines 43-47) in order to reflect the influence of the tire lateral force action on the steered wheels based on the steering current (Sai: Pg. 7 Lines 43-47). 




Response to Arguments
Applicant’s arguments, filed 24 March 2022, with respect to the rejection of claims 11-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that “determining a position error of a position of a rack-and-pinion” is not taught by the prior arts.
In response to the applicant’s argument above, Sai’s steering system  moves the steering rack via the pinion shaft which is an example of a rack-and-pinion system (Sai: Pg. 3 Lines 21-22) with a turning angle sensor of the steered wheel (Sai: Pg. 3 Line 5). The feedback axial force calculation unit calculating the steering rack axial force generated by the difference between the target turning angle and the actual turning angle (Sai: Pg. 7 Lines 43-47). Therefore the feedback axial force calculation unit determines the position error of the steering rack and pinion by measuring the difference between the target and actual turning angles. 
Applicant argues that “determining a position error based on a desired rack-and-pinion speed and an estimated rack-and-pinion speed” is not taught by the prior arts.
In response to the applicant’s argument above, Sai includes a steering reaction force with a dampening term with a component based on the steered pinion angular velocity (Sai: Pg. 4 Lines 18-22). Sai also includes an inertia term to counter the vibration of the steering system due to the turning angular velocity and vehicle speed (Sai: Pg. 4 Lines 30-32, 42-44). Both the angle velocities, steering angle, and turning angle are part of the steering reaction force applied to the steering wheel (Sai: Pg. 4 Lines 18-22, 42-44).
Applicant argues that “carrying out a disturbance variable compensation for the control variable via a feedforward structure via a rack-and-pinion force estimation to adjust the rack-and-pinion position and compensate for the position error” is not taught by the prior arts.
In response to the applicant’s argument above, the difference between the target and actual turning angles generates a current axial force, also called the steering axial force (Sai: Pg. 7 Lines 43-47). The feedforward axial force calculation creates a relationship between the steering angle and the steering reaction force (Sai: Pg. 2 Lines 35-38). Sai applies the determined steering reaction force based on the steering angle calculated as a feedforward axial force in order to suppress the vibration of the steering system when the vehicle is traveling on an inclined curved road (Sai: Pg. 2 Lines 6-7, 17-23). 
Applicant argues that “independent claim 19 requires similar steps” and “independent claim 20 requires a steer-by-wire steering system that is configured to perform such functionality” as argued independent claim 11. 
In response to the applicant’s argument above, the claim 11 arguments are addressed above and would similarly apply to claims 19 and 20. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Sai’s steer-by-wire reads on applicant’s steer-by-wire steering system with adaptive rack-and-pinion position adjustment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamano et al. US Publication Number 2018/0201298 A1 teaches feedback SBW system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663          

/ADAM D TISSOT/Primary Examiner, Art Unit 3663